


Exhibit 10.3.3

 

THIRD ADDENDUM TO LEASE AGREEMENT

 

This Third Addendum to Lease Agreement is made this 18 day of May, 2012, by and
between Can Company, LLC, a Maryland limited liability company (hereinafter the
“Landlord”), and Millennial Media, Inc., a Delaware corporation (hereinafter the
“Tenant”).

 

Reference is made to the Lease and exhibits thereto dated July 11th, 2008,
between Landlord and Tenant, as amended, and including the first and second
addendum thereto (hereinafter collectively, the “Lease”) of a certain space
having a rental area of approximately 16,057 sq. ft. of office space located on
the third floor and certain additional space pursuant to the first and second
addendum, in the property known as the Signature Building at the Can Company,
located at 2400 Boston Street, Baltimore, Maryland.

 

WHEREAS, Tenant executed the foregoing Lease with the Landlord; and

 

WHEREAS, the parties desire to recognize that certain portions of the Premises
being added to the Lease pursuant to the Second Addendum were delivered on
February 6th, 2012 instead of on February 1st, 2012 as originally contemplated;
and

 

WHEREAS, the parties desire to memorialize the terms of the Lease modification
in writing and this Addendum is being executed in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties do hereby agree as follows:

 

1.                                     That the reference in paragraph 2 of the
Second Addendum to “February 1st, 2012”, be and hereby is, changed to read:
“February 6th, 2012”, and the reference in paragraph 3(A) of the Second Addendum
to “2/1/12”, be and hereby is, changed to read: “2/6/12”. It is the intent of
this Addendum to memorialize that the Premises delivered to Tenant pursuant to
section 1(i) of the Second Addendum, was actually delivered to Tenant on
February 6th, 2012, (instead of on February 1st, 2012 as originally
contemplated), and that the Rent and the Term as to this portion of the Premises
so added, shall run from February 6th, 2012.

 

2.                                     That all terms used in this Addendum to
Lease Agreement shall have the meanings given unto them in the afore-referenced
Lease.

 

3.                                     This Addendum to Lease Agreement is
effective retroactive to February 6th, 2012.

 

4.                                     Waiver of Jury Trial.  Landlord and
Tenant, (collectively, the “Parties”) hereby waive trial by jury in any action
or proceeding to which they or any of them may be a party arising out of or in
any way related to this Addendum to Lease Agreement. It is understood that this
waiver constitutes a waiver of trial by jury of all claims against all parties
to such actions or proceedings. This waiver is knowingly, willingly, and
voluntarily made by the Parties, and each party represents that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in anyway modify or nullify its effect. The
Parties acknowledge and agree that this provision is a specific and material
aspect of this Addendum. The Parties each represent that it has been represented
in the signing of this Addendum to Lease Agreement and in the making of this
waiver by independent legal counsel, and that it has had an opportunity to
discuss this waiver with counsel.

 

--------------------------------------------------------------------------------


 

5.             Except as otherwise modified herein, all of the terms, covenants
and conditions of the afore-referenced Lease shall remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have placed their hands and seals hereto
the day and year first above written.

 

WITNESS or ATTEST:

LANDLORD:

 

 

 

 

 

THE CAN COMPANY, LLC

 

 

By:

Canton Court, L.L.C., it’s managing member

 

 

 

 

 

 

By:

Hudson Street Real Estate Development, LLP,

 

 

 

Its managing member

 

 

 

 

 

 

By:

Luzerne Ave. LLC, its managing partner

 

 

 

 

 

By:

/s/ J. Martin Lastner

 

(Seal)

 

 

 

Name:

J. Martin Lastner

 

 

 

Title:

Its Authorized agent

 

 

 

 

 

 

TENANT

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ho Shin

(SEAL)

/s/ Jered Fahey

 

 

Name:  Ho Shin

Witness

 

 

Title:    General Counsel

 

2

--------------------------------------------------------------------------------
